                               Case 3:20-cv-00886-DMS-AGS Document 18 Filed 07/23/20 PageID.60 Page 1 of 4



                                1    SQUIRE PATTON BOGGS (US) LLP
                                     Eric J. Troutman (State Bar # 229263)
                                2    Eric.Troutman@squirepb.com
                                3    555 South Flower Street, 31st Floor
                                     Los Angeles, California 90071
                                4    Telephone: +1 213 624 2500
                                5    Facsimile: +1 213 623 4581

                                6    Petrina A. McDaniel (admitted pro hac vice)
                                7    Petrina.McDaniel@squirepb.com
                                     1230 Peachtree St NE, Suite 1700
                                8    Atlanta, GA 30309
                                9    Telephone: +1 678 272 3207
                                     Facsimile: +1 678 272 3211
                               10
                               11    Shing Tse (admitted pro hac vice)
SQUIRE PATTON BOGGS (US) LLP




                                     Shing.Tse@squirepb.com
                               12    600 Travis Street, Suite 6200
       Houston, TX 77002
        6200 Chase Tower
        600 Travis Street,




                               13    Houston, Texas 77006
                                     Telephone: +1 713 546 5850
                               14    Facsimile: +1 713 546 5830
                               15
                                     Attorneys for Defendant
                               16    MUTUAL OF OMAHA MORTGAGE, INC.
                               17
                               18                          UNITED STATES DISTRICT COURT
                               19                       SOUTHERN DISTRICT OF CALIFORNIA
                               20    DAVID BAESEL, individually and on                Case No. 20CV0886 DMS AGS
                               21    behalf of all others similarly situated,
                                                                                      DEFENDANT MUTUAL OF
                               22                    Plaintiff,                       OMAHA MORTGAGE, INC.’S
                                                                                      MOTION TO DISMISS
                               23             v.                                      COMPLAINT PURSUANT TO
                               24                                                     FEDERAL RULE 12(B)(1)
                                     MUTUAL OF OMAHA MORTGAGE,
                               25    INC., a Delaware corporation,
                                                                                      Action filed: May 12, 2020
                               26                    Defendant.
                               27
                               28
                                                                                -1-
                                                                  MOTION TO DISMISS COMPLAINT


                                    /4/AMERICAS
                               Case 3:20-cv-00886-DMS-AGS Document 18 Filed 07/23/20 PageID.61 Page 2 of 4



                                1           TO THE HONORABLE COURT, ALL PARTIES, AND THEIR
                                2   ATTORNEYS OF RECORD:
                                3           PLEASE TAKE NOTICE that on August 28, 2020 at 1:30 p.m., or as soon
                                4   thereafter as this matter may be heard, in Courtroom 13A, of the United States District
                                5   Court for the Southern District of California, located at 333 W Broadway #420, San
                                6   Diego, CA 92101, before the Honorable Judge Dana M. Sabraw, Defendant Mutual
                                7   of Omaha Mortgage, Inc. (“Defendant” or “MOMI”) will and hereby does move to
                                8   dismiss the Plaintiff David Baesel’s (“Plaintiff”) Complaint (“Complaint”), pursuant
                                9   to Federal Rules of Civil Procedure 12(b)(1) on the grounds that the Court lacks
                               10   subject matter jurisdiction over Plaintiff’s claims under the Do Not Call provision of
                               11   the Telephone Consumer Protection Act, 47 U.S.C. § 227(c)(5), for the three calls that
SQUIRE PATTON BOGGS (US) LLP




                               12   Plaintiff did not answer and for which no message was left.1
       Houston, TX 77002
        6200 Chase Tower
        600 Travis Street,




                               13           This motion is based on this Notice of Motion and Motion, the accompanying
                               14   Memorandum of Points and Authorities, the Court’s files and records of the present
                               15   action, any reply papers that may be submitted, and the arguments of counsel at any
                               16   hearing that may be held.
                               17
                               18   DATED: July 23, 2020                           SQUIRE PATTON BOGGS (US) LLP

                               19
                               20                                                  /s/ Petrina A. McDaniel
                                                                                   Eric J. Troutman (State Bar # 229263)
                               21                                                  eric.troutman@squirepb.com
                                                                                   SQUIRE PATTON BOGGS (US)
                               22                                                  LLP
                                                                                   555 South Flower Street, 31st Floor
                               23                                                  Los Angeles, California 90071
                                                                                   T: 213.624.2500
                               24                                                  F: 213.623.4581

                               25                                                  Petrina A. McDaniel (admitted pro
                                                                                   hac vice)
                               26
                               27   1
                                     This motion is filed concurrently with MOMI’s Motion to Change Venue [ECF
                                    No. 17]. The relief MOMI seeks in this motion is in the alternative to the relief it
                               28
                                    seeks in its Motion to Change Venue.
                                                                             -2-
                                                                MOTION TO DISMISS COMPLAINT

                                    /4/AMERICAS
                               Case 3:20-cv-00886-DMS-AGS Document 18 Filed 07/23/20 PageID.62 Page 3 of 4



                                1                                             Petrina.McDaniel@squirepb.com
                                                                              1230 Peachtree St NE, Suite 1700
                                2                                             Atlanta, GA 30309
                                3                                             T: 678.272.3207
                                                                              F: 678.272.3211
                                4
                                                                              Shing Tse (admitted pro hac vice)
                                5                                             Shing.Tse@squirepb.com
                                6                                             600 Travis Street, Suite 6200
                                                                              Houston, Texas 77006
                                7                                             T: 713.546.5850
                                8                                             F: 713.546.5830
                                9                                             Attorneys for Defendant
                               10
                               11
SQUIRE PATTON BOGGS (US) LLP




                               12
       Houston, TX 77002
        6200 Chase Tower
        600 Travis Street,




                               13
                               14
                               15
                               16
                               17
                               18
                               19
                               20
                               21
                               22
                               23
                               24
                               25
                               26
                               27
                               28
                                                                        -3-
                                                             MOTION TO DISMISS COMPLAINT

                                    /4/AMERICAS
                               Case 3:20-cv-00886-DMS-AGS Document 18 Filed 07/23/20 PageID.63 Page 4 of 4



                                1                                CERTIFICATE OF SERVICE

                                2         I HEREBY CERTIFY that on July 23, 2020, a copy of the foregoing
                                    DEFENDANT MUTUAL OF OMAHA MORTGAGE, INC.’S MOTION TO
                                3   DISMISS COMPLAINT has been served via the CM/ECF filing system, to the
                                    following:
                                4
                                       Amanda Fay Benedict
                                5      Law Office of Amanda Benedict
                                6      7710 Hazard Center Drive
                                       Suite E-104
                                7      San Diego, CA 92108
                                8      Telephone: (760) 822-1911
                                       Facsimile: (760) 452-7560
                                9      Email: amanda@amandabenedict.com
                               10
                                       Avi Robert Kaufman
                               11
SQUIRE PATTON BOGGS (US) LLP




                                       Kaufman P.A.
                               12      400 NW 26th Street
       Houston, TX 77002
        6200 Chase Tower
        600 Travis Street,




                                       Miami, FL 33127
                               13      Telephone: (305) 469-5881
                               14      Email: kaufman@kaufmanpa.com

                               15      Rachel Kaufman
                               16      Kaufman P.A.
                                       31 Samana Drive
                               17      Miami, FL 33133
                               18      Telephone: (305) 773-6641
                                       Email: rachel@kaufmanpa.com
                               19
                               20      Attorneys for Plaintiff
                               21
                                                                           /s/ Petrina A. McDaniel
                               22                                          Petrina A. McDaniel
                               23
                               24
                               25
                               26
                               27
                               28

                                                                  MOTION TO DISMISS COMPLAINT

                                    /4/AMERICAS
